DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  The examiner suggests amending   "the bottom end of the separating cylinder" (see lines 5-6) to “a bottom end of each of a plurality of separating cylinders”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses “the filling ratio of the inert filling material is smaller than or equal to a first preset value” (see page 4, lines 5-6) and “the filling ratio of the inert filling material between the upper pressing plate (110a) and the lower pressing plate (120a) is smaller than or equal to a first preset value” (see page 24, lines 3-4). The first preset value appears to be associated to the pressing device (see page 3, line 36 through page 4, line 6 and page 23, line 30 through page 24, line 8).
The breadth of claim 5 does not mention which device or method is used to set a first preset value.
There is no existence of a working example that discloses which device or method is used to set a first preset value.
There appears to be no experimentation to make or use the pressing device of the invention to set a first preset value in the disclosure.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses “the filling ratio of the inert filling material between the upper plate and the middle plate is smaller than or equal to a second preset value” (see page 6, lines 26-27) and “the filling ratio of the inert filling material between the upper plate 630c and the middle plate 620c is smaller than or equal to a second preset value” (see page 36, lines 4-5). The second preset value appears to be associated to the pressing device (see page 6, line 21 through page 7, line 4 and page 35, lines 23-30).
The breadth of claim 9 does not mention which device or method is used to set or use a second preset value.
There is no existence of a working example that discloses which device or method is used to set a second preset value.
There appears to be no experimentation to make or use the pressing device of the invention to set a second preset value in the disclosure.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses “the filling ratio of the elastic particles in the upper elastomer bed layer is smaller than or equal to a third preset value” (see page 8, lines 24-25) and “the filling ratio of the elastic particles of the upper elastomer bed layer 110b is smaller than or equal to a third preset value” (see page 15, lines 23-24). The third preset value appears to be associated to the pressing device (see page 8, lines 1-17).
The breadth of claim 12 does not mention which device or method is used to set or use a third preset value.
There is no existence of a working example that discloses which device or method is used to set a third preset value.
There appears to be no experimentation to make or use the pressing device of the invention to set a third preset value in the disclosure.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses “the filling ratio of the elastic particles in the lower elastomer bed layer is smaller than or equal to a fourth preset value;” (see page 8, lines 31) and “the filling ratio of the elastic particles of the lower elastomer bed layer 120b is smaller than or equal to a fourth preset value,” (see page 16, lines 33-34). The fourth preset value appears to be associated to the pressing device (see page 8, lines 1-17).
The breadth of claim 13 does not mention which device or method is used to set or use a second preset value.
There is no existence of a working example that discloses which device or method is used to set a second preset value.
There appears to be no experimentation to make or use the pressing device of the invention to set a second preset value in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plurality of catalyst bed layers" in lines 1-2 and “the plurality of catalyst bed layers” (see lines 4-5), since claim 1 only cites “a catalyst bed layer” (see line 4).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the catalyst bed layer comprises an upper catalyst section and a lower catalyst section, wherein the upper catalyst section is positioned above the lower catalyst section" in 1-3, “the upper catalyst section” (see lines 3-4, 11-12 and 34-35), and “the lower catalyst section” (see lines 5-6, 11, 13, 21-22 and 36-37), since the sections are positioned on top of one another, the sections are two layers.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottom end of the upper elastic member" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottom end of the lower elastic member" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the circumferential wall of the reaction chamber" in lines 20 and 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first slideway" in line 23, since “a first slideway” in line 19 and “the first slideway” in line 23 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first grating plate" in lines 24, 27 and 42, since “a first grating plate” in line 19 and "the first grating plate" in line 24 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "at least one of the first linking plate and the second linking plate" in lines 38-39, since “a first linking plate, a second linking plate” in lines 29-30 and "at least one of the first linking plate and the second linking plate" in lines 38-39 is optional and are not structural linked to each other and "at least one of the first linking plate and the second linking plate" implies more than one of “a first linking plate, a second linking plate” such that more one than “a first linking plate, a second linking plate” lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bottom end of each first guiding member" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bottom end of the first membrane assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the circumferential wall of the reaction chamber" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the circumferential wall of the reaction chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a third slideway" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, it is unclear whether the pressing device comprises a pressing plate (see line 2) or an upper pressings plate and a lower pressing plate (see line 15).
Claim 5 recites the limitation “the upper pressing plates and the lower pressing plates of the plurality of pressing devices" in lines 41-42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the bottom end of the connecting member" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a plurality of second dust removing members" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends on claim 6 and is rejected under the same reasoning, since claim 7 claims “a plurality of third dust removing members” (see line 8) and “a plurality of fourth dust removing members” (see line 13).
Claim 6 recites the limitation "a second accommodating cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends on claim 6 and is rejected under the same reasoning, since claim 7 claims “a plurality of third dust removing members” (see line 8) and “a plurality of fourth dust removing members” (see line 13).
Claim 6 recites the limitation “the upper pressing plates and the lower pressing plates of the plurality of pressing devices" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the bottom end of the second dust removing member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the bottom end of the first oblique plate" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first supporting member" in line 27, since “a first supporting member” in line 13 and "the first supporting member" in line 27 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom end of the third dust removing member" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom end of the fourth dust removing member" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a second material circulation cavity" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " a third material circulation cavity" in line 25, since “a second material circulation cavity” in line 22 and "a third material circulation cavity" in line 25 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a fourth accommodating cavity" in line 30, since “a third accommodating cavity” in line 28 and "a third accommodating cavity " in line 30 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom end of the separating cylinder" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rim of the projection of the separating cap" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the circumferential wall of the reaction chamber" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom end of each outer cylinder" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inner circumferential face of the outer cylinder" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the bottom end of each separating cylinder" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the top end of each separating cylinder" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each separating cap" in line s15-16, since “a plurality of separating caps” in line 14 and " each separating cap" in lines 15-16 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rim of the projection of the separating cap" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the circumferential wall of the reaction chamber" in lines 27-28 and 29-30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the fourth slideway" in line 35, since “a fourth slideway” in line 14 and "the fourth slideway" in line 30 is optional and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a plurality of third dust removing members" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a third accommodating cavity" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a plurality of third accommodating cavity" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a second material circulation cavity" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "adjacent two third dust removing members" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the circumferential wall of the reaction chamber" in lines 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a second membrane assembly" in lines 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a second gas inlet" in lines 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bottom end of each second membrane assembly" in lines 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a second gas intake pipe" in lines 17 and 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the top end of each second membrane assembly" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the top end of each second membrane assembly" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the connecting pipe" cited twice as optionally limitations in lines 26-27, since “a connecting pipe” in line 24 and "the connecting" cited twice as optionally limitations in line 26-27 and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the elastic particles" in line 5, since “elastic particles” in line 4 and "the elastic particles" in line 5 and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a third preset value" in line 6, since a first preset value and a second preset value are not claimed.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under the same reasoning.
Claim 13 recites the limitation "each of the upper bearing layer and the lower bearing layer" in line 15, since “an upper bearing layer” in line 9 and “a lower bearing layer” in line 12, and "each of the upper bearing layer and the lower bearing layer" in line 15 and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the upper feeding distributor” and “the lower feeding distributor" in line 14, since “a lower feeding distributor” in line 5 and “an upper feeding distributor” in line 8, and "the upper feeding distributor” and “the lower feeding distributor" in line 14 and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first slideway” in line 9 and “the first grating plate" in line 10, since “a first slideway” in line 5 and “a first grating plate” in line 5, and "the first slideway” in line 9 and “the first grating plate" in line 10 and are not structural linked to each other.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Bence et al. (US 7,067,107 B2).
	Regarding claim 1, Bence et al. discloses an upflow reactor (vertical reactor tube (1) operated in upflow or downflow mode), comprising: a housing provided with a reaction chamber therein, and provided with a reaction material inlet and a reaction material outlet thereon, which are in communication with the reaction chamber; a catalyst bed layer (5) arranged in the reaction chamber; and a pressing device (catalyst follower, 4) arranged in the reaction chamber and located below the catalyst bed layer (5), wherein at least a part of the pressing device (4) is arranged to be movable up and down, so that the at least a part of the pressing device (4) is able to be pressed against the catalyst bed layer (5) (see Abstract; figures 1-8 and column 11, line 43 through column 16, line 56).
	Bence et al. fails to disclose or suggest a pressing device arranged in the reaction chamber and located above the catalyst bed layer.
	Claim 16 depends on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774